Relator asks for a rehearing, basing his request upon Ex parte Polk, 101 Tex.Crim. Rep., 276 S.W. 267, and Ex parte Foster, 5 Texas App., 625. Certain expressions in the opinions in the cases named appear to support appellant's claim that he is entitled to have considered his second application for habeas corpus. It will be observed, *Page 117 
however, that in both cases mentioned the question was whether the relators there were entitled to bail, and in each of the cases one writ was granted before indictment and another after indictment had been returned. In such cases Art. 169, C. C. P., is controlling. It reads as follows:
"Where a person once discharged or admitted to bail is afterward indicted for the same offense for which he has been once arrested, he may be committed on the indictment, but shall be again entitled to the writ of habeas corpus, and may be admitted to bail, if the facts of the case render it proper; but in cases where, after indictment is found, the cause of the defendant has been investigated on habeas corpus, and an order made, either remanding him to custody, or admitting him to bail, he shall neither be subject to be again placed in custody, unless when surrendered by his bail, nor shall he be again entitled to the writ of habeas corpus, except in the special cases mentioned in this chapter." See also Ex parte Wilson, 20 Texas App., 498.
The cases upon which appellant relies are so different upon their facts from the present case we do not believe they are controlling here.
The motion for rehearing is overruled.
Overruled.